DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/03/2021, with respect to the rejection(s) of claims 1-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vanderveen et al. (US 2019/0223008 herein Vanderveen) as modified by Loehr et al. (US 2018/0255499 herein Loehr).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen et al. (US 2019/0223008 herein Vanderveen), and further in view of Loehr et al. (US 2018/0255499 herein Loehr).
Regarding claim 1, Vanderveen teaches a method for a first UE (User Equipment) to support multiple services on a one-to-one sidelink communication link between the first UE and a second UE (read as UE A and UE B utilizing vehicle-to-everything (V2X) services, sensor streaming service; service announcements; unicast link service) (Vanderveen — Figure 5, [0078]), comprising:

establishing the one-to-one sidelink communication link for the first service (read as a second UE 704 (UE B) may send a direct communication request 708 to the first UE 702 (UE A); the direct communication request 708 may include user information, such as the second UE 704’s (UE B’s) certificate) (Vanderveen — [0050]-[0051], Figure 7, and [0088]);
negotiating a security configuration with the second UE for encrypting or decrypting data from the first service (read as first UE 702 (UE A) may send a first Key Exchange message 710 to the second UE 704 (UE B); the first Key Exchange message 710 may include user information) (Vanderveen — Figure 7, and [0089]).
However, Vanderveen fails to teach initiating a second service; and encrypting or decrypting data from the second service with the security configuration used by the first service.
In the related art, Loehr teaches initiating a second service; and encrypting or decrypting data from the second service with the security configuration used by the first service (read as functionality of user-plane header compression and encryption; Proximity Services (ProSe) capability; authorization from the ProSe function; depending on information obtained, the ProSe Direct Discovery can be used for subsequent action such as to initiate ProSe Direct Communication) (Loehr – [0007], [0095], [0168], and [0183]).

Regarding claim 2 as applied to claim 1, Vanderveen as modified by Loehr further teaches wherein the first UE negotiates the security configuration with the second UE during establishing the one-to-one sidelink communication link with the second UE (read as first UE 702 (UE A) may send a first Key Exchange message 710 to the second UE 704 (UE B); the first Key Exchange message 710 may include user information) (Vanderveen — Figure 7, and [0089]).
Regarding claim 3 as applied to claim 1, Vanderveen as modified by Loehr further teaches wherein the security configuration includes at least a security key (read as first UE 702 (UE A) may send a first Key Exchange message 710 to the second UE 704 (UE B); the first Key Exchange message 710 may include user information) (Vanderveen — Figure 7, and [0089]).

Regarding claim 8, Vanderveen teaches a first UE (User Equipment) to establish a one-to-one sidelink communication link between the first UE and a second UE (read as UE A and UE B utilizing vehicle-to-everything (V2X) services, sensor streaming 
a control circuit (read as device for establishing a secure link for vehicle-to- vehicle (V2V) communication) (Vanderveen — [0009]);
a processor installed in the control circuit (read as device includes at least one processor) (Vanderveen — [0009]); and 
a memory installed in the control circuit and operatively coupled to the processor (read as device includes a memory communicatively coupled to the at least one processor) (Vanderveen - [0009]); 
wherein the processor is configured to execute a program code stored in the memory to: 
initiate a first service (read as first UE 702 (UE A) sends a service announcement 706 indicating that the first UE 702 (UE A) supports a sensor streaming service) (Vanderveen — Figure 7, and [0088]); 
establishing the one-to-one sidelink communication link for the first service (read as a second UE 704 (UE B) may send a direct communication request 708 to the first UE 702 (UE A); the direct communication request 708 may include user information, such as the second UE 704’s (UE B’s) certificate) (Vanderveen — [0050]-[0051], Figure 7, and [0088]); 
negotiate a security configuration with the second UE for encrypting or decrypting data from the first service (read as first UE 702 (UE A) may send a first Key 
However, Vanderveen fails to teach initiate a second service; and encrypt or decrypt data from the second service with the security configuration used by the first service.
In the related art, Loehr teach initiate a second service; and encrypt or decrypt data from the second service with the security configuration used by the first service (read as functionality of user-plane header compression and encryption; Proximity Services (ProSe) capability; authorization from the ProSe function; depending on information obtained, the ProSe Direct Discovery can be used for subsequent action such as to initiate ProSe Direct Communication) (Loehr – [0007], [0095], [0168], and [0183]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Loehr into the teachings of Vanderveen for the purpose of using information from discovered user equipment for certain applications in the UE that are permitted to use the information and additionally depending on the information obtained, it can be used for subsequent actions to initiate direct communication.
Regarding claim 9 as applied to claim 8, Vanderveen as modified by Loehr further teaches wherein the processor is configured to execute a program code stored in the memory to: negotiate the security configuration with the second UE during establishing the one- to-one sidelink communication link with the second UE (read as 
Regarding claim 10 as applied to claim 8, Vanderveen as modified by Loehr further teaches wherein the security configuration includes at least a security key (read as first UE 702 (UE A) may send a first Key Exchange message 710 to the second UE 704 (UE B); the first Key Exchange message 710 may include user information) (Vanderveen — Figure 7, and [0089]).

Allowable Subject Matter
Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648